Allowance
Claims 5 and 7-16 are allowed.

Drawings
The drawings filed 4/8/2022 (particularly figures 3, 5A and 5B) are objected to because grayscale and solid shading are not permitted.  See 37 CFR 1.84 (l) and 1.84 (m).  Appropriate action is required.  The previously filed drawings on 12/4/2019 did not use grayscale or solid shading, and were not objected to because they followed the drawing rules detailed in 37 CFR 1.84.
(l)    Character of lines, numbers, and letters.  All drawings must be made by aprocess which will give them satisfactory reproduction characteristics. Every line,number, and letter must be durable, clean, black (except for color drawings),sufficiently dense and dark, and uniformly thick and well-defined. The weight ofall lines and letters must be heavy enough to permit adequate reproduction. Thisrequirement applies to all lines however fine, to shading, and to lines representingcut surfaces in sectional views. Lines and strokes of different thicknesses may beused in the same drawing where different thicknesses have a different meaning.
(m)     Shading . The use of shading in views is encouraged if it aids in understandingthe invention and if it does not reduce legibility. Shading is used to indicate thesurface or shape of spherical, cylindrical, and conical elements of an object. Flatparts may also be lightly shaded. Such shading is preferred in the case of partsshown in perspective, but not for cross sections. See paragraph (h)(3) of thissection. Spaced lines for shading are preferred. These lines must be thin, as fewin number as practicable, and they must contrast with the rest of the drawings. Asa substitute for shading, heavy lines on the shade side of objects can be usedexcept where they superimpose on each other or obscure reference characters.Light should come from the upper left corner at an angle of 45°. Surfacedelineations should preferably be shown by proper shading. Solid black shadingareas are not permitted, except when used to represent bar graphs or color. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741